DETAILED ACTION
This action is pursuant to the claims filed on 01/15/2021. Claims 1, 3-5, 7-15, 17-20, and 22 are pending. Claims 10-15 are withdrawn. A first action on the merits of claims 1, 3-5, 7-9, 17-20, and 22 is as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is/are objected to because of the following informalities:  
Claim 17; “The neural implant of claim 2” should read “The neural implant of claim 1” to claim dependency on a pending claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 17, 19-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said neural implant further comprises an active substance selected from…” The structural relationship between the claimed active substance and the 
Claim 4 recites the limitation “wherein said biomaterial is a synthetic polymer”. It is unclear if “a synthetic polymer” is attempting to claim antecedent basis to “a synthetic polymer” of claim 1 or if it is attempting to claim a distinct synthetic polymer. For examination purposes this limitation will be interpreted to read “the synthetic polymer”.
Claim 5 recites “wherein said neural implant is selected from the group consisting of an electrode, a pacemaker, and a drug delivery device…” The structural relationship between the biomaterial and the electrode, pacemaker, and/or drug delivery device is unclear. It is unclear if the biomaterial is applied as a coating to the electrode, pacemaker, or drug delivery device. Alternatively it is unclear if the electrode, pacemaker, or drug delivery device is formed from the biomaterial. Claim 19-20 inherit this deficiency.
Claim 5 recites “a biomaterial selected from the group consisting of platinum, gold, and a synthetic polymer having an outer surface with a stochastic nanoroughness (Rq) of 32 nm.” It is unclear if this limitation is attempting to claim antecedent basis to “said biomaterial has an outer surface with a stochastic nanoroughness” as recited in claim 1 or if this claim is intending to recite a biomaterial, an outer surface and a stochastic nanoroughness that is distinct from claim 1. For examination purposes this limitation will be interpreted to read “the biomaterial selected from the group consisting of platinum, gold, and the synthetic polymer having the outer surface with the stochastic nanoroughness (Rq) of 32 nm.” Claims 19-20 inherit this deficiency.
Claim 17 recites the limitation “wherein said biomaterial is a synthetic polymer”. It is unclear if “a synthetic polymer” is attempting to claim antecedent basis to “a synthetic polymer” of claim 1 or if it is attempting to claim a distinct synthetic polymer. For examination purposes this limitation will be interpreted to read “the synthetic polymer” and claim 17 will be interpreted to be dependent upon claim 1.
Claim 19 recites “wherein said neural implant is an electrode selected from…” The structural relationship between the biomaterial and the electrode is unclear. It is unclear if the biomaterial is applied as a coating to the electrode or if the electrode is formed from the biomaterial. Claim 20 inherits this deficiency.
Claim 19 recites “wherein said electrode comprises a biomaterial selected from the group consisting of platinum, gold, and a synthetic polymer having an outer surface with a stochastic nanoroughness (Rq) of 32 nm.” It is unclear if “a biomaterial comprises an outer surface with a stochastic nanoroughness” is intending to claim antecedent to “said biomaterial has an outer surface with a stochastic nanoroughness” as recited in claim 1 or if this claim is intending to recite a biomaterial, an outer surface and a stochastic nanoroughness that is distinct from claim 1. For examination purposes this limitation will be read as “wherein said electrode comprises the biomaterial selected from the group consisting of platinum, gold, and the synthetic polymer having the outer surface with the stochastic nanoroughness (Rq) of 32 nm.” Claim 20 inherits this deficiency.
Claim 22 recites “to achieve or maintain a nanroughness of 32 nm”. This limitation is indefinite as it is unclear if “a nanoroughness of 32 nm” is intending to claim antecedent to “a stochastic nanoroughness of 32 nm” as recited in claim 1 or if claim 22 is intending to recite a distinct nanoroughness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-5, 9, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-21, and 23 of copending Application No. 16/538,543 (reference application, claims filed 02/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the respective instant claims are anticpated by the corresponding claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/538,543 (reference application, claims filed 02/15/2021) in view of Pego (WO 2014/116132). 
Regarding claims 7-8, claim 16 of the reference application anticipates instant claim 1 as stated above.  
Reference claim 16 fails to claim wherein said neural implant consists essentially of said biomaterial; and wherein said stochastic nanoroughness (Rq) is applied to said biomaterial using a method selected from the group consisting of polishing, machining, surface treatment, coating, cathodic polarization, acid etching, rolling, atmospheric plasma, laser treatment, and casting.
In related prior art, Pego teaches a neural implant comprising a biomaterial (Abstract and paragraph 4 of pg 6) wherein said prefabricated neural implant device consists essentially of a biomaterial (Pg 6 paragraph 4, the biomaterial mainly comprises P(TMC-CL), but also can include pharmaceutical ingredients or other materials); and wherein said stochastic nanoroughness (Rq) is applied to said biomaterial using a method selected from the group consisting of polishing, machining, surface treatment, coating, cathodic polarization, acid etching, rolling, atmospheric plasma, laser treatment, and casting.(Pg 6 paragraph 4, the topographical features of the biomaterial may be applied by microfabrication techniques (i.e. surface treatment) of the biomaterial). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural implant of the reference claim 16 in view of Pego to incorporate the neural implant consisting essentially of the biomaterial and the stochastic nanoroughness being applied by a surface treatment. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a biomaterial with a stochastic nanoroughness capable of promoting neuronal regeneration (Abstract and paragraph 4 of pg 6).
This is a provisional nonstatutory double patenting rejection.
Claim 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/538,543 (reference application, claims filed 02/15/2021) in view of Martin (U.S. PGPub No. 2007/0060815). 
Regarding claim 22, claim 16 of the reference application anticipates instant claim 1 as stated above.  
Reference claim 16 fails to claim a similar neural implant wherein said biomaterial is applied as a coating to the surface of said neural implant to achieve or maintain a nonroughness of 32 nm.
In related prior art, Martin teaches a similar neural implant wherein said biomaterial is applied as a coating to the surface of said neural implant to achieve or maintain a nanroughness of 32 nm ([0052]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural implant of the reference claim 16 in view of Martin to incorporate the biomaterial as a coating to the surface of the neural implant to achieve the nanoroughness of 32 nm. Doing so would be obvious to one of ordinary skill in the art as a well-known method for applying a biomaterial to an implant to yield the predictable result of applying a biomaterial to a neural implant to promote tissue regeneration and neurite extension ([0052]).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3-5, 7-9, 17-20, and 22 the Pego (WO 2014/116132), Amatucci (U.S. PGPub No. 2015/0014891), and Schapira (U.S. PGPub No. 2011/0268776) references fail to teach “wherein said biomaterial has an outer surface with a stochastic nanoroughness (Rq) of 32 nm” as recited in claim 16.  Pego teaches a neural implant comprising a biomaterial having an outer surface with a stochastic nanorougness between 10-50 nm (Pg 3 para. 3 and Pg 6 para. 1). Amatucci teaches that an average surface roughness (Ra) of a deposited Parylene-C varies between 22 and 35 nm ([0079]). Schapira teaches a method for the treatment of a neurological disorder, but fails to teach a stochastic nanoroughness of a biomaterial being 32 nm.  No other pertinent prior art reference were found that would overcome the above deficiencies. Furthermore, the applicant provides criticality to the stochastic nanoroughness of 32 nm. Pages 21-23 and Figures 1-14 of the applicant’s specification discloses that a stochastic nanoroughness of 32 nm yields the unexpected results including the inhibition of glial scar formation, increased .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794